Name: 2005/1/EC: Commission Decision of 27 December 2004 authorising methods for grading pig carcases in the Czech Republic (notified by number C(2004) 2566)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  economic analysis;  agri-foodstuffs;  animal product
 Date Published: 2005-01-04

 4.1.2005 EN Official Journal of the European Union L 1/8 COMMISSION DECISION of 27 December 2004 authorising methods for grading pig carcases in the Czech Republic (notified by number C(2004) 2566) (Only the Czech text is authentic) (2005/1/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), and in particular Article 5(2) thereof, Whereas: (1) Article 2(3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase; the authorisation of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment; this tolerance was defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (2). (2) The Government of the Czech Republic has requested the Commission to authorise four methods for grading pig carcases and has submitted the results of its dissection trials which were executed before the day of accession, by presenting part two of the protocol provided for in Article 3 of Regulation (EEC) No 2967/85. (3) The evaluation of this request has revealed that the conditions for authorising these grading methods are fulfilled. (4) No modification of the apparata or grading methods may be authorised except by means of a new Commission Decision adopted in the light of experience gained; for this reason, the present authorisation may be revoked. (5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The use of the following methods is hereby authorised for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in the Czech Republic:  the grading method known as Zwei-Punkte-Messverfahren (ZP) and assessment methods related thereto, details of which are given in Part 1 of the Annex,  the apparatus termed Fat-O-Meater (FOM) and assessment methods related thereto, details of which are given in Part 2 of the Annex,  the apparatus termed Hennessy Grading Probe (HGP 4) and assessment methods related thereto, details of which are given in Part 3 of the Annex,  the apparatus termed Ultra FOM 300 and assessment methods related thereto, details of which are given in Part 4 of the Annex. The grading method Zwei-Punkte-Messverfahren (ZP) may be applied only in slaughterhouses which do not exceed a weekly slaughtering of 200 pigs. As regards the apparatus Ultra FOM 300 it is laid down that after the end of the measurement procedure it must be possible to verify on the carcase that the apparatus measured the values of measurement P2 on the site provided for in the Annex, Part 4, point 3. The corresponding marking of the measurement site must be made at the same time as the measurement procedure. Article 2 Modifications of the apparata or the assessment methods shall not be authorised. Article 3 This Decision is addressed to the Czech Republic. Done at Brussels, 27 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 285, 25.10.1985, p. 39. Regulation amended by Regulation (EC) No 3127/94 (OJ L 330, 21.12.1994, p. 43). ANNEX Methods for grading pig carcases in the Czech Republic PART 1 Zwei-Punkte-Messverfahren (ZP) 1. Grading of pig carcases shall be carried out by use of the method termed Zwei-Punkte-Messverfahren (ZP). 2. The lean meat content of the carcase shall be calculated according to the following formula: where: Ã ½= the estimated percentage of lean meat in the carcase, S (ZP)= thickness of fat (including rind), measured by a slide rule in the point where the musculus gluteus medius (m.g.m.) is the most convex (mm), M (ZP)= thickness of muscle measured by a slide rule at the shortest connection between the cranial end of the m.g.m. and the dorsal edge of the vertebral canal. The formula shall be valid for carcases weighing between 60 and 120 kilograms. PART 2 Fat-O-Meater (FOM) 1. Grading of pig carcases shall be carried out by means of the apparatus termed Fat-O-Meater (FOM). 2. The apparatus shall be equipped with a probe of six millimetres diameter containing a photodiode of the Siemens SFH 950/960 type and having an operating distance of between 3 and 103 millimetres. The results of the measurements are converted into estimated lean meat content by means of a computer. 3. The lean meat content of the carcase shall be calculated according to the following formula: where: Ã ½= the estimated percentage of lean meat in the carcase, S (FOM)= the thickness of back-fat (including rind) in millimetres, measured at 6,5 centimetres off the midline of the carcase, between the second and third last rib, M (FOM)= the thickness of muscle in millimetres, measured at the same time and in the same place as S (FOM). The formula shall be valid for carcases weighing between 60 and 120 kilograms. PART 3 Hennessy Grading Probe (HGP 4) 1. Grading of pig carcases shall be carried out by means of the apparatus termed Hennessy Grading Probe (HGP 4). 2. The apparatus shall be equipped with a probe of 5,95 millimetres diameter (and of 6,3 millimetres at the blade on top of the probe) containing a photodiode (Siemens LED of the type LYU 260-EO) and photodetector of the type 58 MR and having an operating distance of between 0 and 120 millimetres. The results of the measurements shall be converted into estimated lean meat content by means of the HGP 4 itself or a computer linked to it. 3. The lean meat content of the carcase shall be calculated according to the following formula: where: Ã ½= the estimated percentage of lean meat in the carcase, S (HGP)= the thickness of back-fat (including rind) in millimetres, measured at 7,5 centimetres off the midline of the carcase, between the second and third last rib, M (HGP)= the thickness of muscle in millimetres, measured at the same time and in the same place as S (HGP). The formula shall be valid for carcases weighing between 60 and 120 kilograms. PART 4 ULTRA-FOM 300 1. Grading of pig carcases shall be carried out by means of the apparatus termed Ultra-FOM 300. 2. The apparatus shall be equipped with an ultrasonic probe at 3,5 MHz. The ultrasonic signal is digitised, stored and processed by a microprocessor. The results of the measurements shall be converted into estimated lean meat content by means of the Ultra-FOM apparatus itself. 3. The lean meat content of the carcase shall be calculated according to the following formula: where: Ã ½= the estimated percentage of lean meat in the carcase, S (UFOM)= the thickness of back-fat (including rind) in millimetres, measured at 7 centimetres off the midline of the carcase between the second and third last rib (measurement known as P2), M (UFOM)= the thickness of muscle in millimetres, measured at the same time and in the same place as S (UFOM). The formula shall be valid for carcases weighing between 60 and 120 kilograms.